NOONAN, Circuit Judge,
dissenting:
This case is a skirmish in the culture wars of the last century. Our culture has been the product, at least in part, of Jewish and Christian religious teaching; and the culture wars have, almost inevitably, brought about challenges to that teaching. The plaintiffs here emphasize the religious roots and religious nature of their message. The defendants focus on secular consequences of a message that they nonetheless maintain comes from a religious group using such a fundamentally religious category as sin.
We are not meant to be soldiers in the skirmish. We are asked, as much as it lies within our capabilities, to put aside our own freight of values and to put on the neutrality that our Constitution guarantees government will have in religious controversy. We are not asked to determine the religious or secular truth of the plaintiffs’ message or the city’s rebuttal. We have no competence to do so.
Not only are we disabled from entering the fray by our judicial role, but the posture of the case prevents us from digging into possibly relevant facts that a trial might disclose. We are ruling on a motion to dismiss for failure to state a cause of action. We are, therefore, confronting not facts but allegations. We are bound to accept the allegations as true. We are bound to read them with all reasonable inferences drawn in favor of the allegators. The opinion of the court fairly and accurately states the standard of review we are obliged to apply. My quarrel is with the way the standard is then applied.
It is also common ground for the panel that the Constitution prohibits official disapproval of, or official hostility towards, religion. Just as the Constitution by protecting the free exercise of religion assures the right of an atheist not to be compelled to swear by God, Torcaso v. Watkins, 367 U.S. 488, 495, n. 11, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961), so the Constitution assures religious believers that units of government will not take positions that amount to the establishment of a policy condemning their religious belief.
With agreement, then, as to the nature of our review and the constitutional criteria to be applied, where do the majority opinion and the dissent part company? First, as to the primary effect of the city’s letter. The letter states that “what happened to Matthew Shepard” (that is, what is taken to be generally known, Shepard’s vicious murder by anti-gay assailants) was “in part due to the message being espoused by your groups.” The letter further asserts “a direct correlation” between such an event and calling gays and lesbians “sinful.” Similarly, the city’s resolution “condemning the hate motivated murder of Billy Jack Gaither” begins with a condemnation of Mr. Gaither’s murder and ends with a call on “the Religious Right” to “take accountability” for its rhetoric, which can “open the door to horrible crimes, such as those committed against Mr. Gaither.” To assert that a group’s religious message and religious categorization of conduct are responsible for murder is to attack the group’s religion. The majority says that the city’s letter and resolutions “may appear to contain attacks on the religions of the plaintiffs.” The way that the city found to rebuke the plaintiffs was to assert that their message was murderous. It is difficult to think of a more direct attack.
The city is saved as to its purpose by its plausible purpose of seeking to reduce violence against gays and lesbians; but this plausible purpose does not neutralize the effect of the means chosen by the city — a means that achieves its effect by its asser*1127tion of a direct correlation between the plaintiffs’ religious beliefs and the killing of human beings. It is difficult to believe that any informed and reasonable observer could think that the primary effect of the city’s message was, “Don’t incite violence against gays and lesbians.” The city, well aware of the plaintiffs’ advertising campaign proclaiming their love for homosexuals, knew that such a conventional admonition would have been brushed off as a bromide with an “Of course not.” To reach the plaintiffs, to strike at what the city perceived as a danger, the city had to strike at the heart of the plaintiffs’ religious belief, to focus on their belief that the conduct they were trying to change was an offense to God and to make that belief responsible for murder.
Suppose a city council today, in the year 2002, adopted a resolution condemning Islam because its teachings embraced the concept of a holy war and so, the resolution said, were “directly correlated” with the bombing of the World Trade Center. Plausibly the purpose might be to discourage terror bombings. Would any reasonable, informed observer doubt that the primary effect of such an action by a city could be the expression of official hostility to the religion practiced by a billion people?
Consider the actual resolution of the city of Hialeah banning animal sacrifice. The plausible purpose of the resolution was to protect the health of the citizens of the city. Its primary effect was to prohibit ritual required by belief in Santería. The way the city chose to protect health was to express hostility to a religious belief and inhibit its practice. The means chosen were unconstitutional. Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 113 S.Ct. 2217, 124 L.Ed.2d 472 (1993). So here the city had a plausible, indeed laudable purpose, to decrease vicious violence on account of sexual orientation. The city used a means that officially stigmatized a religious belief as productive of murderous consequences.
Both the letter and the resolution explicitly condemn hate crimes. Part of that condemnation is an attribution of responsibility for hate motivating the violence to the plaintiffs. By focusing on these hate crimes, San Francisco condemns both the crime and the source of the hate. The condemnation and the assignment of collective guilt are unmistakably bound together in the letter and the resolution. The majority breaks the connection between condemnation of the crime and assignment of guilt, treating the latter as “an afterthought.” While both readings are plausible, in an appeal from a motion to dismiss, drawing all reasonable inferences in favor of the non-moving party, the question cannot be decided at this stage.
A second point of disagreement with the majority: Its opinion states that, although the city urged television stations not to let the plaintiffs’ message air, “there was no sanction or threat of sanction ... if the television stations failed to adhere to [the] request.” That conclusion is too narrow a reading of the complaint, which states: “Upon information and belief the San Francisco television stations refused Plaintiffs’ ads at least in part because of the resolution of the Defendants urging them not to accept ads from Plaintiffs.” A fair inference from the allegation is that the television stations were under some compulsion to respond to the city’s urging. The allegation of official action blocking access to the air because the city disapproved of the plaintiffs’ beliefs is surely sufficient to state a claim of free speech and free exercise of religion denied.
A comprehensive statement of our constitutional commitment to the freedom of ideas from official censorship, correction, or condemnation was made by Robert *1128Jackson writing for the Supreme- Court in West Virginia State Board of Education v. Barnette, 319 U.S. 624, 642, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943): “If there is any fixed star in our constitutional constellation, it is that no official, high or petty, can prescribe what shall be orthodox in politics, nationalism, religion or other matters of opinion_” The plaintiffs have alleged a case where the ñxed star has been obscured and an official orthodoxy prescribed.